485 F.2d 1240
Greta HUSSERL, Plaintiff-Appellee,v.SWISS AIR TRANSPORT COMPANY, LTD. also known as Swissair,Defendant-Appellant.
No. 42, Docket 73-1501.
United States Court of Appeals,Second Circuit.
Argued Oct. 23, 1973.Decided Oct. 31, 1973.

George N. Tompkins, Jr., New York City (Condon & Forsyth, New York City, of counsel), for defendant-appellant.
Eric Gewurz, Bellmore, N. Y.  (Edward J. Waldman, Gewurz & Gewurz, P. C., Bellmore, N. Y., of counsel), for plaintiff-appellee.
Before SMITH, MANSFIELD and OAKES, Circuit Judges.
PER CURIAM:


1
The order of the district court is affirmed, essentially for the reasons set forth by Judge Tyler in his well considered opinion, 351 F. Supp. 702, at 706-707 (S.D.N.Y.1972).